Name: Commission Regulation (EEC) No 440/88 of 17 February 1988 re-establishing the levying of customs duties on yarn of combed sheep' s or lambs' wool or of combed fine animal hair, products of category 48 (order number 40.0480) and on stockings, socks and sockettes, not knitted or crocheted, products of category 88 (order number 40.0880) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 18 . 2. 88 Official Journal of the European Communities No L 45/ 13 COMMISSION REGULATION (EEC) No 440/88 of 17 February 1988 re-establishing the levying of customs duties on yarn of combed sheep's or lambs' wool or of combed fine animal hair, products of category 48 (order number 40.0480) and on stockings, socks and sockettes, not knitted or crocheted products of category 88 (order number 40.0880) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II of Council Regulation No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of yarn of combed sheep's or lambs' wool or of combed fine animal hair, of products of cate ­ gory 48 (order number 40.0480) stockings, socks and sockettes, not knitted or crocheted of products of category 88 (order number 40.0880) the relevant ceiling amounts respectively to nine and two tonnes ; Whereas on 10 February 1988 imports of the products in question into the Community originating in South Korea, a country covered by preferential tariff arrangements, reached and where charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 21 February 1988 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order number Category (Unit) CN code Description ( 1 ) (2) (3) (4) 40.0480 48 (tonnes) 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 40.0880 88 (tonnes) ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00 Stockings, socks and sockettes, not knitted or crocheted, other clothing accessories, other than for babies, other than knitted of crocheted (') OJ No L 367, 28 . 12. 1987, p. 58 . 0 OJ No L 367, 28. 12. 1987, p. 1 . No L 45/ 14 Official Journal of the European Communities 18 . 2. 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1988 . For the Commission COCKFIELD Vice-President